Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

3.	Claims 4-23 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-6, 9 and 14-15 of U.S. Patent No. 10,624,140.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
Claim 4 and 18 of instant application, claims 1  and 15 of patent 10,624,140 disclose a method/Circuitry for a communications device of a wireless communications system, the circuitry configured to: transmit signals representing device-to-device communications to a second communications device across a wireless access interface, receive signals representing device-to-device communication from the second communications device across the wireless access interface, the wireless access interface comprising a control resource for communicating control data between communications devices and a data resource for communicating user data between the communications devices, the control data providing scheduling assignments for the allocation of resources of the data resource, and perform interference detection in one or more of the control resource and the data resource, and to transmit in the control resources, in response to detecting interference in one or more of the control resource and the data resource, signals representing an indication of the detected interference to the second communications device(see claims 1 and 15). 
 In addition, claims 1 and 15 of 10,624,140 is more specific than claim 4 and 18 of present application. Conflicting claims in the instant application are not patentably 
Claims 5, 13 and 19 of instant application, claims 3 of patent 10,624,140 disclose wherein the signals representing an indication of the interference are a scheduling assignment for the communications device, the scheduling assignment indicating the resource blocks in a frequency range in which the interference was detected.( see claim 3) 
In addition, claim 3 of 10,624,140 is more specific than claim 5, 13 and 19 of present application. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation. Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation. (See above).
Claims 6, 14 and 20 of instant application, claims 4 of patent 10,624,140 disclose wherein the control resource comprises a scheduling assignment block and a corresponding interference reporting block( see claim 4). 
Claims 7, 15 and 21 of instant application, claims 4 of patent 10,624,140 disclose wherein the data resource comprises a traffic resource block, the scheduling assignment block and the interference reporting block are mapped to the traffic resource block according to a predetermined mapping( see claim 4). 
Claims 8 and 22 of instant application, claims 4 of patent 10,624,140 disclose further comprising transmitting, in response to detecting interference in the traffic resource block, the signals representing an indication of the interference in the interference reporting block that maps to the traffic resource block( see claim 4). 
Claims 9, 16 and 23 of instant application, claims 5 of patent 10,624,140 disclose further comprising transmitting the signals representing an indication of the detected interference in accordance with a predefined probability(see claim 5). 
Claims 10 and 17 of instant application, claims 6 of patent 10,624,140 disclose further comprising transmitting the signals representing an indication of the interference in conjunction with a predefined identifying sequence associated with the communications device( see claim 6).
 Claim 11 of instant application, claims 14 of patent 10,624,140 disclose wherein the signals representing an indication of the interference comprise information on the characteristics of the detected interference.(see claim 14) 
Claim 12 of instant application, claim 9 of patent 10,624,140 disclose A method for performing device-to-device communications at a communication device, the method comprising: transmitting signals representing device-to-device communications 
In addition, claim 9 of 10,624,140 is more specific than claim 12 of present application. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation. Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation. (See above).
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 4-11 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Vanganuru et al. (US Patent Application Publication 2013/0322277) in view of Mandan et al. (US Patent Application Publication 2013/0308549) 

Regarding Claims 4 and 18 Vanganuru et al. disclose a method/Circuitry for a communications device of a wireless communications system, the circuitry configured to: transmit signals representing device-to-device communications to a second communications device across a wireless access interface (see [0069] a communications system may comprise direct WTRU-WTRU links, which may be referred to as Direct Device-to-Device (D2D) radio links. Two transmitters from simultaneously transmitting if they are within the range of the channel sensing mechanism. See fig. 11)
receive signals representing device-to-device communication from the second communications device across the wireless access interface, the wireless access interface comprising a control resource for communicating control data between communications devices and a data resource for communicating user data between the communications devices, the control data providing scheduling assignments for the allocation of resources of the data resource( fig. 11 only mobile devices communicating to one another, and [00137] the Hll (High Interference Indicator) is sent between WTRUs (mobile devices).  The devices may communicate with enB but its optional. see [0069-70] receivers may successfully decode the data transmissions with high probability. The D2D radio links under cellular domain may take advantage of centralized cellular base stations to maximize the spatial spectral efficiency through centralized interference coordination and/or scheduling mechanisms.), and 

Vanganuru et al. fail to specifically point out perform interference detection in one or more of the control resource and the data resource, and to transmit in the control resources, in response to detecting interference in one or more of the control resource and the data resource, signals representing an indication of the detected interference to the second communications device as claimed.

Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Vanganuru et al. invention with Mandan et al. invention because Mandan et al. invention provides a methods and apparatus for peer-to-peer communications resource scheduling in a wireless communications system ( see Mandan et al.  [0003]).

Claims 5, 13 and 19 Vanganuru et al. discloses everything as applied above (see claims 4, 12 and 18). 
wherein the signals representing an indication of the interference are a scheduling assignment for the communications device, the scheduling assignment indicating the resource blocks in a frequency range in which the interference was detected (see [0125] An HI event may be an indication that two or more links are scheduled on the same radio resources, while the link experiencing High Interference may have low spectral efficiency because of strong interference. The spectral efficiency of one or more links experiencing High Interference may not be improved through link adaptation. According to another example, the HI event may be resolved such that the links experiencing HI events may be scheduled on orthogonal resources, either in frequency or time domain). 
Regarding Claims 6, 14 and 20 Vanganuru et al. discloses everything as applied above (see claims 4, 12 and 18). 
Vanganuru et al. fail to specifically point out wherein the control resource comprises a scheduling assignment block and a corresponding interference reporting block as claimed.
Madan et al. teaches wherein the control resource comprises a scheduling assignment block and a corresponding interference reporting block(  see [0125] An HI event may be an indication that two or more links are scheduled on the same radio resources, while the link experiencing High Interference may have low spectral efficiency because of strong interference. The spectral efficiency of one 
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Vanganuru et al. invention with Mandan et al. invention because Mandan et al. invention provides a methods and apparatus for peer-to-peer communications resource scheduling in a wireless communications system ( see Mandan et al.  [0003]).

 Regarding Claims 7, 15 and 21 Vanganuru et al. discloses everything as applied above (see claims 6, 14 and 20). 
wherein the data resource comprises a traffic resource block, the scheduling assignment block and the interference reporting block are mapped to the traffic resource block according to a predetermined mapping. ( see[0158] These measurements may be used by the scheduling function in the eNB to facilitate scheduling, link adaptation, and/or interference management. The averaging and/or filtering parameters for each of the measurements may be indicated as part of the measurement configuration. Examples may include, but are not limited to: average SNR measurement 
 Regarding Claims 8 and 22 Vanganuru et al. discloses everything as applied above (see claims 7 and 21). 
 further comprising transmitting, in response to detecting interference in the traffic resource block, the signals representing an indication of the interference in the interference reporting block that maps to the traffic resource block( see[0158] These measurements may be used by the scheduling function in the eNB to facilitate scheduling, link adaptation, and/or interference management. The averaging and/or filtering parameters for each of the measurements may be indicated as part of the measurement configuration. Examples may include, but are not limited to: average SNR measurement over the measurement interval, average RSCP of the desired signal and average RSSI measurements, RSCP measurements for the top N interfering XSRS codes. The measuring WTRU may send a simple one-bit flag on the PUCCH that may indicate that at least one of the measured WTRUs passed the threshold. The flag may also be extended to a multi-bit flag that may indicate the index of the top interferer and/or that there was an interferer. If there was one measured WTRU, a multi-bit flag may inform 
Regarding Claims 9 and 23 Vanganuru et al.discloses everything as applied above (see claims 4 and 18). 
further comprising transmitting the signals representing an indication of the detected interference in accordance with a predefined probability(see [0163] Measurement reporting intervals may be periodic, which may be periodic as part of the measurement configuration, for example. As another example, aperiodic measurement reporting may be defined through a predefined set of measurement events. The parameter configuration for each measurement event may be configured through prior signaling. In addition, aperiodic measurement reporting may be dynamically signaled by the base station. Therefore the signal is transmitted in accordance to a defined probability as both aperiodic and periodic is possible)  
 Regarding Claims 10 and 22 Vanganuru et al. discloses everything as applied above (see claims 4 and 18). 
further comprising transmitting the signals representing an indication of the interference in conjunction with a predefined identifying sequence associated with the communications device( see[0104] High Interference Indicator (HII). This measurement feedback may be reported on the TRL, like LTE PUCCH and PUSCH, for example. In the subframe structure 904, XPCCH may be transmitted along with XPDCH. This format may be suitable for scenarios in which the WTRU may be 
 Regarding Claim 11 Vanganuru et al. discloses everything as applied above (see claim 4). 
wherein the signals representing an indication of the interference comprise information on the characteristics of the detected interference (see [0083] High Interference (HI) may be characterized as an event in which the receiver experiences strong interference due to one or more dominant interferers, When HI occurs, an HI report may be sent to the XL scheduling function to prevent future HI events., see[0126]  An HI event report may include any or all of the following information: interfering XSRS codes, indices of subframes during which dominant interference is observed, RSCP of the interfering codes, and/or observed SINR and RSSI.  reads on temporal characteristics). 

Allowable Subject Matter
6.	Claims 12-17 would be allowable if rewritten or amended to overcome the Double Patenting rejection(s), set forth in this Office action.
7.	The following is a statement of reasons for the indication of allowable subject matter:

8.	          Claim 12 is allowed because the closest prior art, Vanganuru et al. (US Patent Application Publication 2013/0055954), fails to anticipate or render obvious the concept of device-to-device (D2D) communication device informs other communication devices of interference present, where the scheduling assignment of the set of resources excludes signals indicated as interference detected received from the second 
Vanganuru et al. discloses measurement and detecting high interference avoidance for direct device-to-device (D2D) links, but does not excludes signals indicated as interference detected when scheduling assignment of the set of resources.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MON CHERI S DAVENPORT whose telephone number is (571)270-1803.  The examiner can normally be reached on M to F 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MON CHERI S DAVENPORT/Examiner, Art Unit 2462                                                                                                                                                                                                        September 16, 2021

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462